Citation Nr: 0501506	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-14 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
cartilage damage, left knee.

2.  Entitlement to a rating in excess of 20 percent for 
ligament and cartilage damage, right knee, post operative.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1992 to August 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In August 2004, the veteran sitting at the RO testified at a 
hearing, via videoconference, before the undersigned sitting 
at the VA central office in Washington, D.C.  A transcript of 
the hearing is associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board finds that additional 
evidentiary development is required before final adjudication 
of the veteran's claim.

During his August 2004 hearing, the veteran stated that in 
June or July 2004, he sought treatment from Eugene P. Libby, 
D.O., evidently for the knee disabilities at issue.  The 
records associated with the claims file from Dr. Libby are 
dated through March 2004.  We find that a remand is necessary 
to request these records and associate them with the 
veteran's claims file.  

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).

Thus, due process requires that this case be REMANDED to the 
RO for the following action: 

1.	The RO should ensure that all VCAA notice 
obligations continue to be satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other 
applicable legal precedent.

2.	The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for 
the disorders at issue since 2003.  The RO 
should then request any additional pertinent 
medical records from these medical 
providers, if not already of record.  In any 
event, the RO should request all records 
regarding the veteran's treatment from 
Eugene P. Libby, D.O., 4425 South Pecos, 
Suite 2, Las Vegas, Nevada 89121, for the 
period from March 2004 to the present.

2.	Thereafter, the RO undertake any further 
development so indicated by the medical 
evidence added to the record, including new 
VA orthopedic examination, if warranted.

3.	Then, the RO should readjudicate the 
veteran's claims for increased ratings for 
cartilage damage of the left knee and 
ligament and cartilage damage of the right 
knee.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
since the July 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


